DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.

Response to Amendment
Amendment filed 3/19/2021 has been entered and fully considered. Claims 12-19 are pending. Claims 1-11 are cancelled. Claims 12 and 18 are amended. No new matter is added. 
Support for the amendment can be found in at least figures 4 and 5. 

Response to Arguments

Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
When considering Adams, Examiner appears to have focused on the annular shoulder, 209, which defines a substantially airtight seal between sleeve 200 and outer sleeve 84, except for a plurality of circumferential grooves or slots, 211 therethrough to redistribute the airflow and establish a uniform pressure drop. In Adams, though, the grooves/slots are located radially along the shoulder, which is different from the grooves in Plojoux, which are instead located on the external surface of the end-wall. 	
It is generally agreed that the grooves in Adams are located radially along the shoulder and not in the end wall, per se. As such, the seals formed to allow air flow only through the grooves is formed by different part than in Plojoux and as claimed. 
However, Examiner believes that the general teaching in Adams in that the seal between the parts that host the grooves is applicable to the parts which host the grooves in Plojoux. Specifically, the external surface of the end-wall of Plojoux closes off the grooves with the corresponding surface of the heater support, such that the individual grooves are fluidly separated from each other (Figures 4 and 5). 
By having these surface between the grooves be flush and air tight, the air is directed only through the grooves as desired, rather than at any point between the two surfaces. 
Examiner further notes that the amendments to claims 12 and 18 eliminate the modification of Plojoux by Adams. By requiring that the air-flow channel is entirely within the thickness of the end-wall, there wouldn’t necessarily be a motivation to seal the surfaces between the end wall and corresponding wall of the heater support, per se, given that the grooves of Plojoux would no longer be hosted and closes off by said surfaces.
Adams is no longer being cited. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

__________________________________________________________________________________
Claim 12 and 14-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over PLOJOUX (WO 2013/102609) in view of COUNTS et al. (US 5,388,594).
With respect to claim 12, PLOJOUX discloses an elongated (Figure 1) aerosol generating device (Title) configured to receive an aerosol-forming article, 12, (Figures 1 and 2; Page 11, lines 25-35). The device comprises a heater, 14, extending longitudinally with respect to the aerosol-generating device and configured to penetrate an internal portion of the aerosol-forming article (Figures 2 and 4; Page 11, lines 25-37; Page 13, lines 14-20)  and heat the aerosol-forming article (Page 11, lines 25-37; Page 13, lines 19-28). The aerosol generating device further comprises a substrate holder portion (i.e., extractor) being separable (i.e., movably) coupled to the device (Page 14, lines 25-35; Page 14, lines 1-15; Figures 4 and 5) and is configured to receive the aerosol forming article (Figure 4). The extractor is movable between an operating position (Figure 4) with the heater being in contact with the aerosol forming article (Figure 4; Page 14, lines 5-30) and an extraction position defined by the heater being separated from the aerosol forming article (Figure 5; Page 14, lines 1-10). 
Specifically, the extractor is capable of being fully removed from the device, as shown in Figure 5 whereby the aerosol forming article is also fully removed from the device and heater. 
The extractor comprising a cavity, 22, configured to receive the aerosol forming substrate (Page 14, lines 7-13; Page 13, lines 15-25; Figures 3-5); a first aperture, 46, defined through an end-wall of the cavity and configured to allow the heater to penetrate the cavity when the extractor is moved between positions (Page 14, lines 7-25; Figures 3 and 4). 
The extractor defines airflow channels, 26, configured to allow air flow into the cavity Page 14, lines 15-30; Page 12, lines 10-37; Page 13, lines 1-25) and an inlet of the air flow channel is positioned radially outward of the aperture (Figure 4) and a portion of the air flow channel, 30, extends radially within the end wall of the cavity (Figure 5; Page 13, lines 5-15; Page 14, lines 15-25). 
[AltContent: textbox (External Surface)]Figure 3 of PLOJOUX shows the circular cross-section of the cavity, 22. Around the cavity are the air inlets, 26. The end wall of said cavity is shown in figure 5 (annotated below):
[AltContent: arrow][AltContent: textbox (Air channels)][AltContent: arrow][AltContent: arrow][AltContent: textbox (End wall of cavity, 22)][AltContent: connector]
    PNG
    media_image1.png
    225
    355
    media_image1.png
    Greyscale

Within the end wall are channels 30, and the aperture through which the heater passes (See figure 4). Also, as seen in annotated figure 5, the air channels extend into the end wall and from the aperture, 46, to the outer edges of the end wall. Plojoux further discloses that the cavity has a circumference and is a cylindrical bore (i.e., the bore has a radius) (Page 14; lines 10-13). Thus, because the air channels extend from the outer edges 
Thus, the disclosure of Plojoux includes “an air-flow path through the extractor involves airflow in a radial direction toward the heater for at least a portion of the air-flow path” and “at least a portion of the air-flow channel extends radially within the end-wall of the cavity”. 
As seen in figure 4 of Plojoux, at least a portion of the external surface appears to be flush with the heater support, 10, when in the operating position. 
[AltContent: textbox (External surface and corresponding surface of the heater support appear to be flush)][AltContent: connector]
    PNG
    media_image2.png
    453
    587
    media_image2.png
    Greyscale

While the above mentioned surfaces appear flush, PLOJOUX does not explicitly disclose that they are. COUNTS et al. discloses a passageway, 47, that is open on an end face is air-tight with a fixture base during smoking (Figures 3A, 3B, 11A-11C; Column 6, lines 42-56; Column 18, lines 1-36) thereby forming an enclosed passageway. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an air-tight seal between the end-face of the end wall and end support of PLOJOUX as taught by COUNTS et al. by making said surfaces completely flush with each other except in the passageway, so that the passageways can be sealed and air prevented from passing between said surfaces except at said passageways. 
PLOJOUX does not explicitly disclose an air-flow channel entirely within the thickness of the end wall. COUNTS et al. discloses the inclusion of an air-flow channel, 143, entirely within the end wall  that facilitates providing a preferred RTD (Resistance To Draw) during a first draw on a cigarette by providing an additional passage for air flow (Column 17, lines 26-50; Figures 10A-10C). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an airflow channel entirely within the end wall of PLOJOUX as taught by COUNTS et al. so as to improve the airflow during a first puff and providing a preferred resistance to draw. 
Moreover, the air channels are in the end wall of the cavity and at a portion thereof is between the internal and external surfaces of the end-wall defined in the longitudinal direction ((See annotated figure 5, below). 


[AltContent: textbox (Internal Surface)][AltContent: textbox (External Surface)][AltContent: arrow][AltContent: connector][AltContent: textbox (Apex of channel between internal and external surfaces of the end wall, in the longitudinal direction.)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    225
    355
    media_image1.png
    Greyscale

With respect to claim 14, PLOJOUX that the extractor removes the aerosol forming substrate after use and does not leave a portion of it behind (i.e., debris) (Page 14, lines 1-30). The air flow channel and aperture are arranged as shown in Figures 3-5). Thus, they are necessarily arranged so that debris from the article within the extractor is retained therein when the article is extracted. 
With respect to claim 15, PLOJOUX shows that an outer face of the end wall abuts a portion of the aerosol generating device when the extractor is in the operating position (Figure 4). The device and extractor are capable of keeping debris from building up in the device merely by removing it (Page 14, lines 1-10). 
With respect to claim 16, PLOJOUX discloses that the extractor is capable of being removed from the device (Figures 4 and 5; Page 14, lines 1-25). 
With respect to claim 17, PLOJOUX discloses a first air flow channel, 28b, and a second air-flow channel, 28a (Figure 4) wherein inlets, 26, to each channel are located on opposite sides of the extractor (Figure 3) (Page 14, lines 15-30). Specifically, each inlet supplies both airflow channels (Figure 4) and thus inlets on opposite sides feed both of the channels. 
With respect to claim 18, PLOJOUX discloses an elongated (Figure 1) aerosol generating device (Title) comprising an aerosol generating article 10 and an aerosol forming 
Specifically, the extractor is capable of being fully removed from the device, as shown in Figure 5 whereby the aerosol forming article is also fully removed from the device and heater. 
The extractor comprising a cavity, 22, configured to receive the aerosol forming substrate (Page 14, lines 7-13; Page 13, lines 15-25; Figures 3-5); a first aperture, 46, defined through an end-wall of the cavity and configured to allow the heater to penetrate the cavity when the extractor is moved between positions (Page 14, lines 7-25; Figures 3 and 4). 
The extractor defines airflow channels, 26, configured to allow air flow into the cavity Page 14, lines 15-30; Page 12, lines 10-37; Page 13, lines 1-25) and an inlet of the air flow channel is positioned radially outward of the aperture (Figure 4) and a portion of the air flow 
Figure 3 of PLOJOUX shows the circular cross-section of the cavity, 22. Around the cavity are the air inlets, 26. The end wall of said cavity is shown in figure 5 (annotated below):
[AltContent: textbox (External surface)][AltContent: connector][AltContent: textbox (Air channels)][AltContent: connector][AltContent: connector][AltContent: textbox (End wall of cavity, 22)][AltContent: connector]
    PNG
    media_image1.png
    225
    355
    media_image1.png
    Greyscale

Within the end wall are channels 30, and the aperture through which the heater passes (See figure 4). Also, as seen in annotated figure 5, the air channels extend into the end wall and from the aperture, 46, to the outer edges of the end wall. Plojoux further discloses that the cavity has a circumference and is a cylindrical bore (i.e., the bore has a radius) (Page 14; lines 10-13). Thus, because the air channels extend from the outer edges of the end wall of the cavity, 22, towards the aperture, 46, of the cavity, they necessarily have a direction with a radial vector in relation to the cavity. Moreover, since the heater passes through the aperture, along with the air through the channels, 30, which moves in a radial direction with respect to the cavity, 22, the air flow path created necessarily has a radial direction towards the heater for a portion of the entire airflow path (See the arrows in figure 4). 
Thus, the disclosure of Plojoux includes “an air-flow path through the extractor involves airflow in a radial direction toward the heater for at least a portion of the air-flow path” and “at least a portion of the air-flow channel extends radially within the end-wall of the cavity”. 
As seen in figure 4 of Plojoux, at least a portion of the external surface appears to be flush with the heater support, 10, when in the operating position. 
[AltContent: textbox (External surface and corresponding surface of the heater support appear to be flush)][AltContent: connector]
    PNG
    media_image2.png
    453
    587
    media_image2.png
    Greyscale

While the above mentioned surfaces appear flush, PLOJOUX does not explicitly disclose that they are. COUNTS et al. discloses a passageway, 47, that is open on an end face is air-tight with a fixture base during smoking (Figures 3A, 3B, 11A-11C; Column 6, lines 42-56; Column 18, lines 1-36) thereby forming an enclosed passageway. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an air-tight seal between the end-face of the end wall and end support of PLOJOUX as taught by COUNTS et al. by making said surfaces completely flush with each other except in the 
PLOJOUX does not explicitly disclose an air-flow channel entirely within the thickness of the end wall. COUNTS et al. discloses the inclusion of an air-flow channel, 143, entirely within the end wall  that facilitates providing a preferred RTD (Resistance To Draw) during a first draw on a cigarette by providing an additional passage for air flow (Column 17, lines 26-50; Figures 10A-10C). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an airflow channel entirely within the end wall of PLOJOUX as taught by COUNTS et al. so as to improve the airflow during a first puff and providing a preferred resistance to draw. 

Moreover, the air channels are in the end wall of the cavity and at a portion thereof is between the internal and external surfaces of the end-wall defined in the longitudinal direction ((See annotated figure 5, below). 
[AltContent: textbox (Internal Surface)][AltContent: textbox (External Surface)][AltContent: connector][AltContent: connector][AltContent: textbox (Apex of channel between internal and external surfaces of the end wall, in the longitudinal direction.)][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    225
    355
    media_image1.png
    Greyscale

With respect to claim 19, PLOJOUX discloses that the aerosol forming substrate is a sheet of homogenized tobacco (Page 9, lines 10-20). 



_____________________________________________________________________________
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLOJOUX (WO 2013/102609) in view of COUNTS et al. (US 5,388,594) as applied to claims 12 and 14-19 above, and further in view of LE COVER (US 4,461,308).
With respect to claim 13,  modified PLOJOUX does not explicitly disclose that the first aperture is dimensioned to allow a clearance of 0.5 mm or less to the heater. 
LE COVER discloses that the opening has a diameter from 0.75 to 1.2 mm (Column 4, lines 10-25), the diameter of the central post, 28, is smaller than the diameter of the opening, and the size is preferably from the diameter of the opening to one-half of the diameter (Column 5, lines 35-50) whereby air is free to flow around the center post (Column 2, lines 20-40). 
The clearance between the post (at ½ of the diameter of the aperture) and aperture is between 0.375 mm and 0.6 mm. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a clearance of between 0.375 and 0.6 mm between the heater and aperture of modified PLOJOUX, as taught by LE COVER so that the air is able to flow around the heater and through the aerosol forming substrate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745